Reed, J.
The case presents two questions of fact for our determination, viz, (1) whether the firm of C. J. Kimball & Sons was a party to the contract by which Kibby disposed of the stock of merchandise, or became liable to him for the consideration which was agreed to be paid him therefor; and (2) whether the judgment of the district court against W. P. *667Kimball is for the full amount of the indebtedness created by said contract.
With reference to the first question, we deem it sufficient to say that the evidence satisfactorily shows that the contract was made by Kibby with W. P. Kimball, and that the partnership of C. J. Kimball & Sons was not formed until some time after the contract was entered into; and it does not appear that W. P. Kimball assumed by the contract to bind either of the other persons who subsequently composed the firm, or that he had any authority to bind them. The allegation of the petition is that, by the terms of the contract, the purchaser of the goods agreed to pay to Kibby the amount of the capital which he had invested in the business, and to assume and pay the outstanding debts and liabilities which had been contracted in the prosecution of the business. The evidence establishes that W. P. Kimball agreed to pay the outstanding debts, but is insufficient, we think, to establish that he agreed to pay the $1,200 invested in the business.
There is no evidence with reference to the terms of the contract, except certain statements and admissions said to have been made by Kimball' with reference to the transaction; and it is not proven that, in any of these statements, he admitted that he was to pay said sum. The judgment of the district court is for the full amount of the debts which plaintiff has been compelled to pay, and we think that this is all the evidence shows is due. The judgment of the district court is, therefore,
Affirmed.